—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme *860Court, Suffolk County (Gerard, J.), entered February 2, 1989, as, upon reargument, granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff failed to prove that he had suffered a "serious injury” within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The record supports the Supreme Court’s determination that the affirmation of the plaintiff’s physician consisted of conclusory allegations based on subjective complaints of pain. Under these circumstances the plaintiff failed to raise a triable issue of fact on the crucial issue of "serious injury” and the granting of the defendant’s motion for summary judgment dismissing the complaint was proper (Insurance Law § 5102 [d]; Lopez v Senatore, 65 NY2d 1017; Scheer v Koubek, 70 NY2d 678; Lowe v Bennett, 122 AD2d 728, 729). Mangano, P. J., Thompson, Bracken and Fiber, JJ., concur.